I115th CONGRESS1st SessionH. R. 862IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2017Mr. Griffith (for himself, Mr. Guthrie, and Mrs. Blackburn) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to transition the Medicaid thresholds applied for determining acceptable provider taxes, and for other purposes. 
1.Short titleThis Act may be cited as the Medicaid Tax Fairness Act of 2017.  2.Transition of Medicaid thresholds applied for determining acceptable provider taxesSection 1903(w)(4)(C)(ii) of the Social Security Act (42 U.S.C. 1396b(w)(4)(C)(ii)) is amended by striking the period at the end and inserting the following:  
and except that the following percentages shall be substituted for 6 percent each place it appears for portions of fiscal years occurring in the following years: (I)For 2018, 5.9 percent. 
(II)For 2019, 5.8 percent. (III)For 2020, 5.7 percent. 
(IV)For 2021, 5.6 percent. (V)For 2022 and each year thereafter, 5.5 percent.. 
